[DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT          FILED
                          ________________________ U.S. COURT OF APPEALS
                                                              ELEVENTH CIRCUIT
                                 No. 10-12082                    APRIL 18, 2011
                             Non-Argument Calendar                JOHN LEY
                                                                   CLERK
                           ________________________

                     D.C. Docket No. 4:04-cr-10031-KMM-1


UNITED STATES OF AMERICA,
                                                                Plaintiff - Appellee,

                                       versus

PEDRO JUAN TORRES,
                                                             Defendant - Appellant.

                           ________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         ________________________
                                (April 18, 2011)

Before TJOFLAT, EDMONDSON and CARNES, Circuit Judges.


PER CURIAM:

      Pedro Juan Torres appeals his ten-month sentence of incarceration for

violation of his supervised release. Torres argues that his sentence was
procedurally and substantively unreasonable. But the district court committed no

reversible error; we affirm.

        We generally review a sentence imposed upon revocation of supervised

release for reasonableness. See United States v. Velasquez Velasquez, 524 F.3d

1248, 1252 (11th Cir. 2008). But where a defendant fails to object to a sentencing

error before the district court, we review for plain error. See United States v.

Castro, 455 F.3d 1249, 1251 (11th Cir. 2006).1 Torres failed to object in the

district court to his sentence or to the manner in which it was pronounced.

Although other United States courts of appeals would apply plain error review in

the light of that failure to object, we have yet to decide in a published opinion

whether plain error or reasonableness review applies to an unpreserved claim of a

sentence’s unreasonableness. Because Torres’s claims fail under either standard,

we decide nothing about that question today.

       For its sentence of Torres to be reasonable, the district court must have

avoided significant procedural error, “such as failing to calculate (or improperly

calculating) the Guidelines range, treating the Guidelines as mandatory, failing to

consider the § 3553(a) factors, selecting a sentence based on clearly erroneous

       1
          To establish plain error, a defendant must show that there was an “(1) error, (2) that is
plain, and (3) that affects his substantial rights. If all three conditions are met, we may reverse
only if the error also seriously affect[s] the fairness, integrity, or public reputation of judicial
proceedings.” United States v. Belfast, 611 F.3d 783, 815 (11th Cir. 2010).

                                                  2
facts, or failing to adequately explain the chosen sentence.” Gall v. United States,

128 S. Ct. 586, 597 (2007). “[T]he sentencing judge should set forth enough to

satisfy the appellate court that he has considered the parties’ arguments and has a

reasoned basis for exercising his own legal decisionmaking authority.” United

States v. Agbai, 497 F.3d 1226, 1230 (11th Cir. 2007) (citation and internal

quotation marks omitted). But the district court has no obligation to discuss or

explicitly to state on the record its consideration of each Section 3553(a) factor.

United States v. Scott, 426 F.3d 1324, 1329 (11th Cir. 2005). It suffices for the

district court to acknowledge that it considered a defendant’s arguments, the

circumstances of the events, and the Section 3553(a) factors. Id. at 1329-30.

      Torres argues that his sentence was procedurally unreasonable because the

district court failed to provide adequate reasons for the sentence it imposed. To the

contrary, the district court correctly calculated the advisory Guidelines range,

allowed Torres to articulate why he should receive a less severe sentence, and

expressly stated that it considered the parties’ statements (including Torres’s

request for a non-incarceration sentence), the presentence investigation report, and

the Section 3553(a) factors before imposing the sentence. The district court

committed no reversible procedural error in sentencing Torres.

      Neither was Torres’s sentence substantively unreasonable. “The review for


                                           3
substantive unreasonableness involves examining the totality of the circumstances,

including an inquiry into whether the statutory factors in § 3553(a) support the

sentence in question.” United States v. Gonzalez, 550 F.3d 1319, 1324 (11th Cir.

2008). And that review is deferential. See United States v. Talley, 431 F.3d 784,

788 (11th Cir. 2005). Torres bears “the burden of establishing that the sentence is

unreasonable in light of both [the] record and the factors in Section 3553(a).” Id.

Torres failed to carry his burden to show why his sentence did not achieve the

purposes of sentencing set forth in Section 3553(a), especially considering Torres’s

lengthy criminal history and pattern of probation violations.

      AFFIRMED.




                                          4